DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 12/22/20 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190043895 A1 (Shen; Meng-Wei et al.)

    PNG
    media_image1.png
    383
    631
    media_image1.png
    Greyscale

Per claim 1, Shen teaches an array substrate [110], comprising: a glass substrate [110, see paragraph 0020]; a first passivation layer disposed on the glass substrate [160]; a color filter layer disposed on the first passivation layer [170]; a second passivation layer disposed on the color filter layer [180]; a first transparent conductive layer disposed on the second passivation layer [190, see paragraph 0029]; and a first polymer insulating layer covering the first transparent conductive layer [194, see paragraph 0032], wherein the first passivation layer comprises an organic material [see paragraph 0023].  
Shen lacks a material refractive index of the first and second passivation layer being less than 1.8.  However, the insulating materials used by Shen include polyester, polyolefin, polyacrylamide, polycarbonate, polyoxyalkylene, polyphenol, polyether, polyketone, polyol, polyaldehyde materials.  These materials are commonly formed with a less than 1.8 refractive index.  In order to reduce manufacturing costs, it was have been obvious to use an off-the-shelf insulating material of the type used by Shen.  Furthermore, reducing the refractive index would reduce optical noise.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art. 
Per claim 2, Shen teaches the array substrate according to claim 1, wherein the second passivation layer comprises an organic material [see paragraph 0025].  
Per claims 3-4, Shen teaches the array substrate according to claim 2.  Shen lacks a thickness of the first and second passivation layer is less than 1.5 microns.   However, the insulating materials used by Shen include polyester, polyolefin, polyacrylamide, polycarbonate, polyoxyalkylene, polyphenol, polyether, polyketone, polyol, polyaldehyde materials.  These materials are commonly formed with a less than 1.8 refractive index.  In order to reduce . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Response to Arguments
Applicant's arguments filed 4/8/21 have been fully considered but they are not persuasive. Applicant presents three arguments.
First argument, there is no evidence to prove that all organic materials of the insulating materials of Shen have a refractive index of less than 1.8. Also, referring to paragraphs [0023] and [0025] of Shen, the insulation layer may include an inorganic material, an organic material, other applicable materials, or a combination of the aforementioned materials. As we all know, 
In response, Shen material list for layers 160 and 180 is disclosed at paragraphs 0023 and 0025 and includes: polyester, polyolefin, polyacrylamide, polycarbonate, polyoxyalkylene, polyphenol, polyether, polyketone, polyol, polyaldehyde.  Of these material several polyether, polyesters, polycarbonate, and phenols have refractive indices of between 1.3-1.8.  See US 20170315404 A1 paragraph 0076, US 20170304160 A1 paragraph 0052, and US 20150188078 A1 paragraph 0111.  Accordingly, several of the materials used by Shen have a refractive index that fall within the claimed range of 1.8 or less.  Thus, Shen teaches using a passivation material having a refractive index of 1.8 or less.  However, an embodiment with both passivation layers 160 and 180 having a refractive index of 1.8 or less is not specifically disclosed.  As to the motivation, matching or reducing the refractive index reduces optical noise.  Specifically, refractive index mismatch between adjacent layers increases unwanted reflection.  As such reducing or matching the refractive index would reduce reflection and thus optical noise.  
Second argument, the purpose of selecting the first passivation layer and the second passivation layer with a refractive index of less than 1.8 in the present application is to reduce the refractive7 16/616482Response to Office Action dated 2/3/2021index difference between the first passivation layer or the second passivation layer and the color filter layer, thereby reducing loss of interface reflection. As can be seen, the purpose of the present application is not to reduce manufacturing costs. In other words, the selection of materials for the purpose of saving costs cannot achieve the expected properties of the present application, such as reducing refractive index difference between the layers.  
In response, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Third argument, as described above, the purpose of the present application is to reduce the refractive index difference between the first passivation layer or the second passivation layer and the color filter layer, rather than simply reducing the refractive index to reduce optical noise. 
In response, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871